Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 1 of 16 PageID 813




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


   JACKIE and BRITNEY IRVING,

          Plaintiffs,

   v.                                           CASE NO.: 6:20-cv-1889-Orl-40EJK

   USAA GENERAL INDEMNITY
   COMPANY,

         Defendant.
   _______________________________/


             DEFENDANT USAA GENERAL INDEMNITY COMPANY'S
             TIME SENSITIVE MOTION FOR STAY OF PROCEEDINGS


          Defendant/Counter-Plaintiff, USAA General Indemnity Company (hereinafter

   "USAA"), by and through its undersigned counsel and pursuant to Rule 7(b) of the

   Federal Rules of Civil Procedure, Local Rule 3.01, and the Court's inherent power and

   discretion to stay proceedings as an incident to its power to control its docket, hereby

   moves this Court for an immediate stay of this matter until Brighthouse/Spectrum/Charter

   provides its response to a Subpoena issued by USAA on February 4, 2021, and the Court

   then has time to address the Plaintiffs' fabrication of evidence and resulting fraud on the

   Court. This Motion for a temporary stay is based on the fact recent discovery

   demonstrates Plaintiffs' claims against USAA are completely fraudulent and involve acts

   of arson and insurance fraud. Plaintiffs' counsel has, however, refused to dismiss the

   action, insisting he receive more proof of the fraud by his clients. Because
Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 2 of 16 PageID 814




   Brighthouse/Spectrum/Charter's response to the Subpoena will unequivocally prove

   Plaintiffs' claims are fraudulent, USAA requests this Court's entry of a temporary stay in

   this matter until said response is received. Presuming Brighthouse/Spectrum/Charter's

   response to the Subpoena shows what USAA expects it to show, USAA anticipates

   Plaintiffs will dismiss this matter due to its fraudulent nature. In further support of this

   Motion, USAA states as follows:

                                       BACKGROUND

          USAA issued Plaintiffs Jackie and Britney Irving an automobile insurance policy

   and a homeowners insurance policy. On October 20, 2019, there was a fire at the Irvings'

   home. The fire originated in the compartment of the Irvings' car, which was parked in

   their home garage. The fire totaled the car and caused significant smoke damage to the

   home. The Irvings presented a claim under their USAA policies as a result of this fire.

   USAA ultimately denied coverage, and the Irvings brought this suit seeking benefits

   under the USAA policy.

          During the investigation of the claim, the Irvings gave several statements and

   submitted to examinations under oath. In their testimony, the Irvings claim the fire was

   started in the car in their garage by stalkers/unknown individuals who had been stalking

   and harassing the Irvings since 2013. (See Attachment “A”, page 4; See Attachment “B”,

   page 22; See Attachment “C”, page 14; See Attachment "D", page 30; See Attachment

   “E”, page 21). The Irvings assert over the years the stalkers had repeatedly sent them

   harassing texts from multiple phone numbers.        (See Attachment “B”, page 17; See

   Attachment “C”, pages 14-17; See Attachment “E”, page 22). The Irvings reported the



                                                2
Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 3 of 16 PageID 815




   stalking incidents multiple times to police authorities. (See Attachment “C”, page 16; See

   Attachment "D", pages 31, 39-40; See Attachment “E”, pages 28-29). The Irvings claim

   the police could not identify the stalkers. (See Attachment “E”, pages 29-31).

          On the day of the fire, Mr. Irving had gone fishing with the Irvings’ children, and

   Mrs. Irving was alone at the house. (See Attachment “B”, page 26; See Attachment “E”,

   page 58).   That afternoon before the fire started, Mr. Irving started receiving text

   messages from the alleged stalkers, which texts indicated something bad was about to

   happen. (See Attachment “B”, page 19; See Attachment “C”, page 19; See Attachment

   “E”, pages 64-65). Mrs. Irving testified she got up from her bedroom where she had been

   playing on her phone, and went to fold some laundry. (See Attachment “B”, page 27; See

   Attachment “D”, page 7, 17). She smelled a fire. (See Attachment “A”, page 6; See

   Attachment “B”, page 28; See Attachment “D”, page 7, 19). She disabled the home

   alarm system which had been set. (See Attachment “A”, page 6; See Attachment “B",

   page 28; See Attachment “D”, page 7, 20).         She then looked in the garage. (See

   Attachment “A”, page 8; See Attachment “B”, page 29; See Attachment D, pages 7, 20).

   She saw the fire in the vehicle. (See Attachment “A”, page 9; See Attachment “D”, page

   9). She left the house and called her husband and the authorities at approximately 6:08

   p.m. (See Attachment “B”, pages 29, 37; See Attachment “C”, page 19; See Attachment

   “D”, pages 7-8). The authorities arrived and extinguished the fire. While they were

   outside discussing the fire, Mrs. Irving returned into the home allegedly to use the

   restroom and left her phone behind. (See Attachment “B”, page 38; See Attachment “C”,

   pages 19-20; See Attachment “D”, pages 13-14). While she was gone, she and her



                                               3
Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 4 of 16 PageID 816




   husband started receiving text messages from the alleged stalker taking responsibility for

   the fire and describing exactly how it had happened. (See Attachment “B”, page 38; See

   Attachment “C”, page 20; See Attachment “D”, page 14; See Attachment “E”, pages 59-

   61). The night before the fire occurred Mr. Irving had spent the night at his girlfriend's

   house. (See Attachment “E”, pages 42, 49).

          While the Irvings were staying in a hotel a couple of months later, Mrs. Irving

   reported she had again been contacted by the stalkers via text and they had gang raped

   her in her hotel room. (See Attachment “D”, page 41, 43). At the time, her husband was

   again with his girlfriend. (See Attachment “D”, page 41-43). Mrs. Irving reported the

   incident to the police. (See Attachment “D”, page 41, 43, 47).

          Suspicious about the claim unknown stalkers were responsible for the fire, USAA

   requested during its investigation that it be permitted to image the Irvings' cell phones so

   it could further investigate all the information on the phones and determine if the identity

   of the stalkers could be obtained. (See Exhibit 2 1). The Irvings refused to allow their

   phones to be imaged. After this litigation started, USAA again requested an imaging of

   both Mr. and Mrs. Irving’s phones. (See Exhibit 3). So far, Plaintiffs' counsel has

   refused to allow the requested imaging.

          During its investigation, USAA ascertained the phone numbers being used by the

   alleged stalkers.       Because USAA did not have subpoena power (no litigation was

   pending), USAA could not trace the stalkers' phone numbers to try to identify them.

   USAA advised the state arson investigator of the phone number which ultimately needed


          1
              There is no Exhibit 1 to this motion.


                                                      4
Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 5 of 16 PageID 817




   to be traced to identify the stalkers. (See Exhibit 4). However, the arson investigator

   never followed up on this request. Thus, as of the time Plaintiffs filed suit, no tracing of

   the phone number utilized by the alleged stalkers on the date of the fire had been

   performed.

             RECENT DEVELOPMENTS SHOWING MRS. IRVING IS THE
                     STALKER AND THIS CASE IS A FRAUD

          The alleged stalkers used a process known as "spoofing" to attempt to hide the

   ultimate number they were using to send the stalking text messages. Spoofing is a

   process which makes the receiver of a text or phone call believe the number is a certain

   number (like a local telephone number) when the spoofer is really making contact from a

   different telephone number. During its investigation, USAA was able to determine the

   stalkers were ultimately sending the text messages through phone number 1-863-662-

   6506 on the date of the fire. (See Exhibit 4).

          Once this litigation was filed, after sending a couple of subpoenas and tracing the

   provider of the above-referenced telephone number, USAA's counsel ultimately

   determined this phone number was a "Pinger" phone number.                 USAA's counsel

   subpoenaed Pinger and, on January 28, 2021, Pinger responded to the subpoena by

   providing information about the alleged stalkers' use of this telephone number. Pinger

   provided documents, which among other things, revealed every time this phone number

   was utilized from October 20, 2019 to October 22, 2019 (from the date of the fire until

   two days after the fire). (See Exhibit 5). The Pinger records show that from 3:33 pm on

   the date of the fire until 4:10 pm (a couple of hours before Mrs. Irving discovered the

   fire), the stalker's phone number was being utilized to send communications through IP


                                                    5
Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 6 of 16 PageID 818




   address 72.189.25.253. An IP address identifies the location from where the electronic

   message is being sent. The production by Pinger also shows that, beginning at 6:41 pm

   on the date of the fire, which is the time the texts came from the stalkers taking

   responsibility for the fire and describing what happened, the same IP address of

   72.189.25.253 was being utilized.       The times this IP address was being utilized

   correspond with the times Mrs. Irving was in her home before the fire, and again in her

   home after the fire.

          USAA's computer system keeps a record of all the IP addresses from which

   contacts from its members/insureds originate. USAA ran a check of its computer system

   and discovered the IP address being used by the stalkers on the date of the fire was

   identical to the IP address used multiple times by Mrs. Irving in contacts with USAA

   from March of 2019 through the day after the fire. (See Exhibit 6). Further, the USAA

   data    shows     this   IP    number      is       tied   into   the   internet   provider

   Brighthouse/Spectrum/Charter. (See Exhibit 7). The Irvings have made payments to

   Brighthouse/Spectrum/Charter as their WiFi provider. (See Exhibit 7-a). Thus, the

   bottom line is the evidence plainly shows the stalker sent the text messages relating to the

   fire through the Irvings' WiFi system located in their home both before and after the fire

   was started. The only person in the home before the fire started was Mrs. Irving. After

   the fire, Mrs. Irving was in the home when the post-fire stalking messages were sent.

   Clearly, Mrs. Irving was sending the stalking messages.

          Further, after this litigation was filed, USAA's counsel sent a public records

   request to Polk County where the Irvings lived when the alleged stalking allegedly began.



                                                   6
Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 7 of 16 PageID 819




   The Polk County Sheriff's Office responded by providing a police report showing that, in

   2014, Mr. Irving reported he had been receiving harassing texts from stalkers. The Polk

   County Sheriff's Office did not complete their investigation until 2018. At that time,

   through traces and subpoenas, they determined harassing texts were coming through

   Pinger phone number 1-863-662-6784. The Polk County Sheriff's Office found this

   Pinger    number     was    owned     by   a       person   with   the   email   address   of

   BritneyIrving23@gmail.com.       Before being confronted by the Polk County Sheriff's

   Office, Mrs. Irving confirmed this email address was, in fact, her email address. The

   Polk County Sheriff's Office confronted Mrs. Irving in 2018 as the stalker, but she denied

   and refused to cooperate. Mr. Irving was told Mrs. Irving was the stalker, and he stated

   he did not want to do anything further since the stalker was his wife. (See Exhibit 8). In

   a subpoena recently issued after this police report was discovered, USAA confirmed the

   email address of BritneyIrving23@gmail.com was using the phone number from which

   the harassing texts by the stalkers in 2014 were originating. (See Exhibit 9). The Polk

   County Sheriff's Office advised both Mr. and Mrs. Irving that Mrs. Irving was the stalker

   in 2018. Thus, both the Irvings lied in their statements to USAA when they said no

   police department had ever figured out who the stalkers may be.

            Additionally, after the instant litigation was filed, USAA's counsel sent a records

   request to the Lake Mary Police Department for information related to the alleged gang

   rape incident in February 2020. A report from the Lake Mary Police Department shows

   the police told Mrs. Irving they needed to download the contents of her cell phone in

   order to investigate the source of the stalker's text messages. According to the police



                                                  7
Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 8 of 16 PageID 820




   report, at this point Mrs. Irving's demeanor changed, and she became confrontational.

   While they were discussing the issue, Mrs. Irving began manipulating her phone, and it

   appeared she was deleting information therefrom. She refused to allow the Lake Mary

   Police Department to access her phone and then left. Mr. Irving then advised the police

   the person sending the text messages knew intimate details of Mrs. Irving that only she

   would know. (See Exhibit 10).

          The evidence uncovered by USAA's counsel since this case was filed plainly

   shows the Irvings' claims against USAA are fraudulent, and Mrs. Irving has been sending

   the stalking text messages. Accordingly, USAA's counsel sent a letter to Plaintiffs'

   counsel on February 2, 2021 advising him of these developments and requesting the case

   be dismissed and the depositions of the USAA representatives (who only know about

   USAA's investigation presuit) be canceled. (See Exhibit 11). To date, Plaintiffs' counsel

   has refused to dismiss the case and has, in fact, accused USAA of creating fraudulent and

   false information.

          Because Plaintiffs' counsel has refused to dismiss the case and in order to

   absolutely prove Mrs. Irving is the alleged "stalker," on February 4, 2021 USAA issued a

   Subpoena to Brighthouse/Spectrum/Charter asking for the identity of the Irvings' IP

   address on their WiFi on the date of the fire. USAA's counsel has also repeatedly advised

   Plaintiffs’ counsel he should be able to independently confirm the Irvings' home WiFi IP

   address by having the Irvings directly contact Brighthouse/Spectrum/Charter for this

   information. Apparently, he is refusing to do so. USAA's counsel has requested Plaintiffs'

   counsel stay activity in this case until this information is received from



                                               8
Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 9 of 16 PageID 821




   Brighthouse/Spectrum/ Charter, but he has refused this request, thus necessitating this

   Motion.



                                 MEMORANDUM OF LAW



          This case has reached a critical juncture.         It is USAA's position the written

   discovery conducted since this case was filed unambiguously shows Plaintiffs' claims

   against USAA are fraudulent, and Mrs. Irving is the person who sent all of the alleged

   stalking text messages. Despite the evidence which has developed, Plaintiffs' counsel has

   so   far   refused   to   dismiss   the   action.   For     the   reasons   outlined   above,

   Brighthouse/Spectrum/Charter's response to the Subpoena issued to it by USAA on

   February 4, 2021 will provide the final dispositive evidence on the issue of whether the

   alleged "stalking" messages originated from Mrs. Irving through the Irvings' WiFi

   account. While USAA is already 100% certain the IP address will be the same as the one

   used by the stalker on the day of the fire, in order to allay any concerns which may exist

   on this issue, USAA respectfully requests this Court to delay and stay all other activity in

   this case until this IP address information is confirmed by Brighthouse/Spectrum/Charter.

   Presumably, if the information received in response to the Subpoena confirms the

   stalking text messages were sent through Mrs. Irvings' WiFi at her home, Plaintiffs'

   counsel will dismiss this case. Because the discovery cut-off is not until December 6,

   2021, the entry of a temporary stay, until the response to the Subpoena is received within

   the next few weeks, will not affect the overall progress of the case.



                                                9
Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 10 of 16 PageID 822




           Federal district courts have broad discretion to stay proceedings as an incident to

    their power to control their dockets. Clinton v. Jones, 520 U.S. 681, 706 (1997); Landis

    v. N. Am. Co., 299 U.S. 248, 254-255 (1936); Lacroix v. Lejeune Auto Wholesale, Inc.,

    2020 WL 6059765, *1 (S.D. Fla. Oct. 14, 2020); Ring v. City of Gulfport, 2020 WL

    3895435, *2 (M.D. Fla. July 10, 2020); Belloso v. Asplundh Tree Expert Co., 2018 WL

    4407088, *2 (M.D. Fla. Sept. 17, 2018); McCullough v. Royal Caribbean Cruises, Ltd.,

    2017 WL 6372619, *1 (S.D. Fla. Jan. 11, 2017); Mackiewicz v. Nationstar Mortgage,

    LLC, 2015 WL 11983233, *1 (M.D. Fla. Nov. 10, 2015). See also Rando v. Government

    Employees Insurance Company, 2006 WL 8439443, *1 (M.D. Fla. Dec. 4, 2006)("[A]

    court has broad inherent power to stay discovery until preliminary issues can be settled

    which may be dispositive of some important aspect of the case").

           The party seeking a stay has the burden to show good cause for and

    reasonableness of the requested stay. Belloso, 2018 WL 4407088 at *2. Good cause

    exists for the entry of a stay order when resolution of a preliminary issue may dispose of

    the entire case and likely eliminate the need for other actions in the case. Lacroix, 2020

    WL 6059765 at *2; Rando, 2006 WL 8439443 at *2. The Court may take a "preliminary

    peek" at the merits of the issue to determine whether it is truly dispositive. Belloso, 2018

    WL 4407088 at *2.

           In exercising its discretion, the Court may consider factors such as: "(1) whether

    the litigation is at an early stage; (2) whether a stay will unduly prejudice or tactically

    disadvantage the non-moving party; (3) whether a stay will simplify the issues in

    question and streamline the trial; and, (4) whether a stay will reduce the burden of



                                                10
Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 11 of 16 PageID 823




    litigation on the parties and on the court." Ring, 2020 WL 3895435 at *2; Mackiewicz,

    2015 WL 11983233 at *1. Even where there is not a dispositive pending motion before

    the Court, a stay may be appropriate upon the consideration of these factors. See Jones v.

    Fiorella Insurance Agency, Inc., 2020 WL 7485193, *2 (S.D. Fla. Nov. 30, 2020).

             While a dispositive motion is not currently pending before the Court in this case,

    USAA respectfully submits the case law addressing discovery where a dispositive motion

    is pending is analogous to this situation, as Brighthouse/Spectrum/Charter's response to

    the outstanding Subpoena will likely be case dispositive. In Vargas v. Peltz, 901 F. Supp.

    1572 (S.D. Fla. 1995), the defendant filed a motion to dismiss and for sanctions based on

    the plaintiff's fabrication of evidence, perjury, and obstruction of justice. The district

    court noted a plaintiff's "fraud on the court" justifies the imposition of the sanction of

    dismissal with prejudice. In doing so, the district court noted it had previously "stayed all

    substantive discovery pending resolution of the motions to dismiss and for sanctions for

    the very reason of determining if Plaintiff has abused the process of the Court which

    would subject her claims to dismissal." Id. at 1582. The district court noted the magistrate

    judge had previously granted the defendant's motion for a limited stay of discovery,

    restricting all discovery to only those issues relating to the pending motions to dismiss

    and for sanctions, and precluding any discovery relating to the merits of the case. Id. at

    n. 14.

             In Chudasma v. Mazda Motor Corp., 123 F.3d 1353 (11th Cir. 1997), the

    Eleventh Circuit Court of Appeals broadly endorsed the use of discretionary stays

    pending the outcome of potentially dispositive issues because, in such cases, the parties'



                                                 11
Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 12 of 16 PageID 824




    continued engagement in the case, including discovery, imposes significant costs and

    burdens on the parties and courts and may eventually be entirely unnecessary:

                  Allowing a case to proceed through the pretrial processes
                  with an invalid claim that increases the costs of the case
                  does nothing but waste the resources of the litigants in the
                  action before the court, delay resolution of disputes
                  between other litigants, squander scarce judicial resources,
                  and damage the integrity and the public's perception of the
                  judicial system.

    Id. at 1368. Such a result can be prevented through the use of a temporary stay, such as

    the one USAA is requesting herein. As explained by the Eleventh Circuit, the burdens

    imposed by continuing with the case, such as engaging in discovery, include the

    following:

                  the time spent searching for and compiling relevant
                  documents; the time, expense, and aggravation of preparing
                  for and attending depositions; the costs of copying and
                  shipping documents; and the attorneys' fees generated in
                  interpreting discovery requests, drafting responses to
                  interrogatories, and coordinating responses to production
                  requests, advising the client as to which documents should
                  be disclosed and which ones withheld, and determining
                  whether certain information is privileged. The party
                  seeking discovery also bears costs, including attorneys' fees
                  generated in drafting discovery requests and reviewing the
                  opponent's objections and responses. Finally, discovery
                  imposes burdens on the judicial system; scarce judicial
                  resources must be diverted from other cases to resolve
                  discovery disputes.

    Id. at 1367-1368.

           USAA submits the relevant case law clearly establishes a temporary stay of this

    case pending the parties' receipt of Brighthouse/Spectrum/Charter's response to the

    Subpoena is proper and appropriate, because a dispositive issue exists which will likely



                                               12
Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 13 of 16 PageID 825




    resolve the case without expensive and time-consuming litigation and discovery

    concerning the merits of the pending claim. See Chudasma v. Mazda Motor Corp., 123

    F.3d 1353 (11th Cir. 1997)(trial court did not abuse its discretion in suspending case

    pending rulings on motions facially attacking complaint); Patterson v. U.S. Postal

    Service, 901 F.2d 927, 929 (11th Cir. 1990)(affirming district court order staying case

    pending outcome of defendant's dispositive motions); Anderson v. Bullard, 2018 WL

    5920476, *1 (M.D. Fla. Nov. 13, 2018)(granting defendant's motion to stay pending

    court's ruling on defendant's motion to dismiss for lack of personal jurisdiction, where

    motion to dismiss presented a "nonfrivolous challenge" to the court's jurisdiction and

    where "the resulting harm is minimal when compared to the benefits of saved time,

    money, and resources in the event the court determines it lacks personal jurisdiction . .

    ."); Belloso v. Asplundh Tree Expert Co., 2018 WL 4407088, *2 (M.D. Fla. Sept. 17,

    2018)(granting Defendants' motion to stay for thirty days because Defendants had filed

    motion to dismiss for lack of subject matter jurisdiction which was pending and which

    had merit and was "potentially case dispositive"); Cavalieri v. Avior Airlines, C.A., 2018

    WL 4193691, *1 (S.D. Fla. May, 18, 2018)(granting defendant's motion to stay pending

    resolution of motion to dismiss for lack of subject matter jurisdiction (i.e., lack of

    diversity) and until court could determine whether the case was properly before it);

    Scoma Chiropractic, P.A. v. Jackson Hewitt, Inc., 2017 WL 52566861, *2 (M.D. Fla.

    Nov. 13, 2017)(granting defendant's motion to stay pending determination on defendant's

    motion to dismiss second amended class action complaint after taking a "preliminary

    peek" at the motion to dismiss, finding the challenges meritorious, and delaying



                                               13
Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 14 of 16 PageID 826




    discovery pending a ruling would cause plaintiff little harm and promote judicial

    efficiency); Verrier v. Perrino, 2016 WL 3655295, *1-*2 (M.D. Fla. July 8,

    2016)(staying case for 30 days pending resolution of motion to dismiss); Latell v. Triano,

    2014 WL 12616971, *2 (M.D. Fla. Oct. 16, 2014)(staying case for forty-five (45) days

    because there were pending motions challenging personal jurisdiction and the legal

    sufficiency of the amended complaint); Yerk v. People for the Ethical Treatment of

    Animals, 2010 WL 1730754, *2 (M.D. Fla. April 28, 2010)(holding there was good

    cause to grant a stay of a case pending ruling on dispositive motion); McCabe v. Foley,

    233 F.R.D. 683, 685 (M.D. Fla. 2006)(granting temporary stay after finding defendant

    had raised meritorious challenge to the legal sufficiency of the complaint).

           USAA respectfully submits the specific evidence cited herein unequivocally

    demonstrates good cause for the requested stay. Plaintiffs' claim involves arson and

    insurance fraud and, thus, should be dismissed entirely. Because Plaintiffs' counsel has

    refused to dismiss the action, USAA issued a Subpoena on February 4, 2021 to

    Brighthouse/Spectrum/Charter asking for the identity of the Irvings' IP address on their

    WiFi on the date of the fire. USAA's counsel has requested Plaintiffs' counsel to stay this

    matter until this information is received, but Plaintiffs' counsel has refused to do so.

           A     temporary     stay    of   this    matter    until   the    response    to    the

    Brighthouse/Spectrum/Charter Subpoena is received is appropriate here as USAA

    believes the evidence cited herein, along with the information it expects to receive from

    Brighthouse/Spectrum/Charter, will likely lead to the dismissal of this entire action based

    on Plaintiffs' fabrication of evidence and fraud. Unnecessary costs to both parties and to



                                                   14
Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 15 of 16 PageID 827




    the Court can be avoided if the proceedings are temporarily delayed. Plaintiffs will suffer

    no prejudice as a result of a temporary stay, as the discovery cut off date is not until

    December 6, 2021.

                                          CONCLUSION

           USAA respectfully submits a review of the evidence set forth herein clearly

    reveals Plaintiffs' fabrication of evidence and the resulting "fraud on the court," which

    must be addressed and resolved before the parties and the Court become further involved

    in the merits of Plaintiffs' coverage claim.         Granting a temporary stay until this

    dispositive issue has been resolved is a proper exercise of the Court's responsibility to

    manage a case "in order to avoid a massive waste of judicial and private resources and a

    loss of society's confidence in the court's ability to administer justice." Belloso, 2018 WL

    4407088 at *2.

           Based     on   the foregoing,     Defendant     USAA GENERAL INDEMNITY

    COMPANY respectfully moves this Court to enter an Order temporarily staying the

    proceedings of this case until the parties receive Brighthouse/Spectrum/Charter's

    response to the Subpoena issued by USAA on February 4, 2021 and the issue of

    Plaintiffs' fabrication of evidence and resulting fraud on the Court can be finally resolved.

                            LOCAL RULE 3.01(g) CERTICATION

           Counsel for USAA certifies he has had multiple email communications with

    Plaintiffs' counsel and a telephone call on February 5, 2021 with Plaintiffs' counsel in a

    good faith effort to resolve this Motion, but the parties were unable to reach an agreement.




                                                 15
Case 6:20-cv-01889-PGB-EJK Document 21 Filed 02/08/21 Page 16 of 16 PageID 828




                                        CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on February 8, 2021, I electronically filed the

    foregoing with the Clerk of the Court by using the CM/ECF system which will send a

    notice of electronic filing to the following: David J. Pettinato, Esq., Law Offices of

    David       Pettinato,       LLC,       1000       West      Cass   Street,   Tampa,   FL   33606

    (dpettinato@pettinatolaw.com; admin@pettinatolaw.com).


                                                      s/Chris Ballentine
                                                    CHRIS BALLENTINE, ESQ.
                                                    Florida Bar No. 434205
                                                    JOSEPH L. AMOS, JR., ESQ.
                                                    Florida Bar No. 856230
                                                    Fisher Rushmer, P.A.
                                                    Post Office Box 3753
                                                    Orlando, FL 32802-3753
                                                    Tel: 407-843-2111 / Fax: 407-422-1080
                                                    Primary E-Mail: cballentine@fisherlawfirm.com
                                                    Secondary E-Mail: dburns@fisherlawfirm.com
                                                    Primary E-Mail: jamos@fisherlawfirm.com
                                                    Secondary E-Mail: askees@fisherlawfirm.com
                                                    ATTORNEYS FOR DEFENDANT



    L:\CMB\Irving\PLEADING\M for Stay of Proceedings.docx




                                                            16
